Citation Nr: 0207883	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-17 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease with aortic insufficiency, currently evaluated 
as 30 percent disabling.

2.  Entitlement to service connection for residuals of brain 
tumor.

3.  Entitlement to service connection for residuals of 
stroke.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran requested a personal hearing at the 
RO.  In March 2001, the veteran requested a DRO conference in 
lieu of a hearing.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his cardiac disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  CAVC has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Rheumatic heart disease with aortic insufficiency is 
manifested by subjective complaints of chest pain and dyspnea 
without cardiac medication and objective evidence of a 
regular cardiac rate with 2/6 systolic murmur; aortic 
regurgitation with 70 percent systolic function; and a METs 
level of 5 to 7.  There was no showing of more than one 
episode of acute congestive heart failure a year; dyspnea, 
fatigue, angina, dizziness or syncope with a workload of 5 
METs or less; or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. 

2.  There is no competent medical evidence relating the 
veteran's brain tumor disability to any disease or injury 
during active military service to include chemical exposure 
therein.

3.  The medical evidence of record does not establish that 
the veteran suffered a stroke that was proximately due to or 
the result of his service-connected rheumatic fever with 
aortic regurgitation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7000 
(2001).

2.  Residuals of a brain tumor were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Residuals of a stroke were not incurred in or aggravated 
by service or proximately caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation - Rheumatic heart disease

Service connection for valvular heart disease with aortic 
insufficiency was granted in April 1945, and a 30 percent 
evaluation was assigned on the basis of that disability.  A 
November 1946 rating decision then recharacterized the 
veteran's disability as rheumatic heart disease with aortic 
insufficiency and continued the 30 percent evaluation.

A March 1977 VA Medical Center (VAMC) hospitalization report 
and May 1990 VA examination note the veteran's history of 
rheumatic fever with aortic insufficiency.  

Private medical records from April to May 1995 show that the 
veteran was hospitalized for a seizure disorder and 
meningioma.  He underwent a right frontal craniotomy.  
Cardiac records during this period show complaints of chest 
pain and shortness of breath with findings of a grade 2/6 
heart murmur on the left, left ventricular ejection fraction 
of 55 percent, and slight aortic insufficiency.  History of 
rheumatic heart disease was noted.

In November 1997, the veteran filed a claim for increased 
evaluation.  At a December 1997 VA examination, the veteran 
complained of dyspnea on exertion with shortness of breath 
caused by nose and chest congestion.  He reported he could 
walk one block before becoming short of breath.  He denied 
chest pain and myocardial infarction, and there was no 
history of congestive heart failure.  On evaluation, there 
was regular cardiac rate without rub or gallop.  A 2-3/6 
systolic murmur at the left lower sternal border was noted.  
PMI was not displaced and there was no peripheral edema.  An 
echogram revealed normal left ventricular size, very good 
systolic function at 70 percent, and very mild aortic 
regurgitation with aortic valve sclerosis.  Chest x-ray 
studies noted that the heart was borderline enlarged.  The 
diagnosis was rheumatic fever with aortic valve sclerosis and 
very mild aortic regurgitation.  

Entitlement to an increased evaluation in excess of 30 
percent was denied by a December 1997 rating decision.  The 
veteran filed a notice of disagreement and a statement of the 
case was issued in January 1998.  However, the veteran did 
not file an appeal.  

In December 1999, the veteran requested an increased 
evaluation for rheumatic heart disease with aortic 
insufficiency.

VA medical records from March 1999 to August 1999 show 
complaints of left hemiparesis due to the veteran's treatment 
for a brain tumor, which was excised in 1995.  

A January 2000 VA heart examination reveals that the veteran 
complained of chest pain 3 to 4 times per week and dizziness 
all the time since his brain surgery.  There was left 
hemiparesis secondary to brain surgery due to brain tumor and 
history of gastroesophageal reflux.  He reported dyspnea and 
fatigue but noted that he could walk two blocks.  He stated 
that he took no cardiac medications.  On evaluation, he was 
described as well developed and well nourished.  His blood 
pressure ranged from 156/86 to 160/84.  Cardiac rate was 
regular, but there was a 2/6 murmur heard at the left sternal 
border.  Precordium was not hyperactive and PMI was not 
displaced.  There was no chest wall pain to palpation, no 
jugular venous distention, or no peripheral edema.  The chest 
x-ray indicated that the cardiac silhouette was within normal 
limits.  The EKG revealed sinus bradycardia with 1st degree 
AV block.  The echo report diagnoses were moderate aortic 
regurgitation with good systolic function at approximately 70 
percent.  A February 2000 stress test notation indicates that 
this test was canceled because the veteran could not 
participate due to disability from stroke and brain surgery.  
The diagnoses included rheumatic heart disease with aortic 
regurgitation, 5 to 7 METS, and systemic hypertension.

VA medical records from August 2000 to November 2001 show 
that the veteran was seen complaining of chest pain, 
shortness of breath, and flutter in chest.  Carotid dopplers 
were normal.  A November 2000 chest x-ray revealed that the 
cardiac silhouette was within the upper limits of normal and 
a slight unfolding of the thoracic aorta was noted.  A 
February 2001 examination revealed grade 1-2/6 systolic 
murmur on left with no edema or jugular venous distention.  
Impression included valvular heart disease due to rheumatic 
fever with no symptoms or decompensation.  Other diagnoses 
included history of gastroesophageal reflux, removal of brain 
tumor, and seizure disorder.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disabilities evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition. Thus, it is 
essential that the disability be considered in the context of 
the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to cardiovascular disabilities.  As the veteran failed to 
submit a timely appeal to the December 1997 rating decision 
and reopened his claim in December 1999, only the amended 
regulations are applicable in this case.  

Valvular heart disease (rheumatic heart disease) is now 
evaluated on the basis of the level of physical activity 
required to produce cardiac symptoms.  The criteria 
incorporate objective measurements of the level of physical 
activity, expressed in METs (metabolic equivalents) at which 
cardiac symptoms develop.  One MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  If 
administering a treadmill test is not feasible because of 
medical reasons, the modified rating schedule provides 
alternative evaluation criteria for heart disease.  38 C.F.R. 
4.104, NOTE (2) (2001). In essence, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

Under the 38 C.F.R. § 4.104, Diagnostic Code 7000, a 30 
percent disability evaluation is warranted when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or 
X-ray.  A 60 percent evaluation is warranted when there was 
more than one episode of acute congestive heart failure in 
the past year; or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted when there is chronic congestive 
heart failure; or a workload of greater than 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fracture of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (2001).

The Board finds that the criteria for an evaluation in excess 
of 30 percent for the veteran's rheumatic heart disease with 
aortic insufficieny were not met.  There is no indication 
that there have been any episodes of congestive heart failure 
in the previous years.  Although the veteran complains of 
dyspnea, fatigue, angina, and dizziness, some of these 
symptoms have been attributed to his non service-connected 
residual of brain tumor and gastroesophageal reflux.  At the 
most recent examination, the examiner opined that based on 
the veteran's symptoms attributable to his rheumatic fever 
with aortic regurgitation, the veteran was operating at 
between 5 and 7 METS and his left ventricle systolic function 
was approximately 70 percent.  Here, while the veteran is 
competent to assert that a higher rating is warranted, the 
findings and opinions of trained medical professionals are 
more probative.  Consequently, the preponderance of the 
evidence establishes that the veteran's rheumatic heart 
disease with aortic insufficiency does not approximate the 
criteria for entitlement to a rating in excess of 30 percent.

II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); see 38 C.F.R. § 
3.303 (2001).   For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  
CAVC explained that the provision of this section does not 
provide a substitute for medical nexus evidence, but rather 
serves only to reduce the evidentiary burden for combat 
veterans with respect to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
See Kessel v. West, 13 Vet. App. 9, 16-19 (en banc).

A.  Brain tumor

The veteran contends that he was exposed to various toxic 
chemicals during service and that these caused his brain 
tumor.  

Service medical records contain no complaints, findings, or 
diagnoses of any neurological disorders or any disorders 
related to exposure to chemicals.  At his separation 
examination, the evaluation of his brain was normal.    

Private medical records dated in April 1995 disclose that the 
veteran was admitted to the hospital following a Grand Mal 
Seizure.  A CAT scan of the brain revealed a fairly large 
meningioma in the right cerebral area.  The veteran underwent 
a right frontal craniotomy in April 1995, which removed a 
huge meningioma.  The veteran recovered well with residual of 
mild left hemiparesis.  In May 1995, the veteran underwent 
comprehensive rehabilitation following the excision of the 
brain tumor.  Diagnoses at discharge included status post 
right frontal craniotomy with removal of meningioma with 
resultant left hemiparesis.  

VA medical records from August 2000 to November 2001 reflect 
that the veteran was seen complaining of headaches, 
dizziness, and fatigue.  CT scans and MRIs revealed a large 
enhancing lesion along the surface of the right 
frontoparietal region with cerebral edema surrounding the 
area.  The November 2001 impression was stable meningioma 
with little change since April 2001 MRI.  

The Board has considered the veteran's statements that his 
brain tumor and residuals thereof resulted from his exposure 
to toxic chemicals during service.  The veteran is competent 
as a lay person to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, he is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the veteran's service medical records 
show no reports of chemical exposure during service.  
Additionally, the evidence of record reflects that the 
veteran's brain tumor was diagnosed in 1995, more than 50 
years following the veteran's discharge from service.  
Moreover, there is no medical evidence of record relating the 
veteran's brain tumor to his service to include any exposure 
to chemicals therein.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's brain tumor developed as a result of exposure 
to chemicals during service.  Therefore, the claim for 
service connection for residuals of brain tumor is denied.

B.  Stroke as secondary to brain tumor

The veteran contends that he suffered a stroke following his 
surgery to remove his brain tumor and that his stroke and 
residuals thereof to include left hemiparesis were due to his 
service-connected heart disease.  Alternatively, the veteran 
contends that his stroke was due to his brain tumor.

As noted above, VA and private medical records from 1977 to 
2001 show complaints and treatment for rheumatic fever with 
aortic regurgitation/insufficiency as well a brain tumor and 
removal of such.  Systolic hypertension has also been 
diagnosed.  However, these records do not note treatment or 
diagnoses of a stroke.

The only mention of stroke in the veteran's file are 
notations in two VA examinations.  At the January 2000 VA 
examination, the veteran reported that he had a heart attack 
during service.  It was noted that he had left hemiparesis as 
a result of his brain surgery in 1995.  A February 2000 
notation indicated that the stress test could not be 
performed as the veteran could not walk due to his stroke and 
brain surgery.  In a November 2001 VA medical record, the 
examiner reported that the veteran continued with a mild left 
hemiparesis from a cerebral vascular accident suffered in 
1996.  CAVC has held that the reliance of the VA physician on 
the history that the veteran provided does not transform that 
history into medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Moreover, the veteran is competent as 
a lay person to report that on which he has personal 
knowledge.  See Layno, 6 Vet. App. at 470.  However, he is 
not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494. 

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for residuals of stroke as secondary to either 
service-connected rheumatic heart disease or nonservice-
connected brain tumor.  The Board finds that the medical 
record does not contain a diagnosis of stroke.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, the preponderance of the evidence is against the 
claim for service connection for stroke.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  

The veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims in Statement of the Case, the 
Supplemental Statement of the Case, and VCAA letter issued 
during the pendency of the appeal.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder.  The veteran was provided 
the opportunity to submit additional information in support 
of his claim.

The Board finds that the development and notifications to the 
veteran are sufficient and there is no indication in the file 
that there is any additional evidence that has not been 
associated with the claims file.  The veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to an increased evaluation for rheumatic heart 
disease with aortic insufficiency is denied.  

Service connection for residuals of a brain tumor is denied.  

Service connection for residuals of a stroke is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

